Citation Nr: 1760358	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for service connection for bilateral hearing loss disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for tinnitus.

3.  Whether there is clear and unmistakable error in a May 2009 rating decision that denied service connection for hearing loss disability and tinnitus.

REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

On October 16, 2017, the Board received notification that the Veteran died in September 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


